Citation Nr: 0109306	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic maxillary 
sinusitis.

2.  Entitlement to service connection for adenoma of the 
pituitary gland.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran had active duty from November 1984 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that decision, the RO denied 
service connection for chronic maxillary sinusitis, and for 
adenoma of the pituitary gland.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

With regard to the veteran's sinusitis claim, notes from VA 
outpatient treatment of the veteran in July 1989 apparently 
indicate that the veteran reported having had symptoms of 
rhinitis for a "long time."  The veteran has asserted that 
his chronic sinusitis manifested within one year after his 
separation from service.  The RO has informed the veteran 
that chronic sinusitis is not one of the chronic diseases for 
which VA law and regulations provide for a presumption of 
service connection if the disease became manifest to a degree 
of 10 percent disabling or more within a specified period of 
time after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Nonetheless, the report that the 
veteran had upper respiratory symptoms for a long time prior 
to July 1989 suggests the possibility that the symptoms and 
the disorder began during service.  In the light of the 
veteran's right to submit additional evidence, the RO should 
inform the veteran that his claim would be strengthened by 
any evidence he can submit or identify that tends to show 
that his chronic upper respiratory symptoms began while he 
was in service.  Such evidence might include, but need not be 
limited to, records of medical treatment, statements of 
medical opinion, or statements from persons who knew the 
veteran while he was in service.

With regard to the veteran's pituitary gland adenoma claim, 
the veteran has suggested that x-rays of his sinuses taken 
eight months after his separation from service showed 
evidence of a pituitary gland adenoma.  The x-ray and other 
diagnostic imaging reports associated with the veteran's 
claims file do not state such a finding.  As the veteran is a 
lay person, without medical training, his interpretation of 
an x-ray or an x-ray report is not considered to be medical 
evidence.  In the interest of helping the veteran maximize 
his opportunity to submit additional evidence, it should be 
clarified for the veteran that for evidence on a question of 
medical diagnosis or causation to be considered competent 
evidence, the evidence must come from a medical source.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


	(CONTINUED ON NEXT PAGE)

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should inform the veteran that 
his claim would be strengthened by any 
evidence he can submit or identify that 
tends to show that his chronic upper 
respiratory symptoms began while he was in 
service.  Such evidence might include, but 
need not be limited to, records of medical 
treatment, statements of medical opinion, 
or statements from persons who knew the 
veteran while he was in service.

3.  The RO should inform the veteran that 
his claim would be strengthened by any 
medical evidence or opinion he can submit 
or identify that tends to show that his 
pituitary gland adenoma was present during 
service or soon after his separation from 
service.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





